DETAILED ACTION

Claim Objections
	The objections to claims 1, 3, 4, 7, and 9 are withdrawn in view of Applicant's amendment, filed August 19, 2022.  

Claim Rejections - 35 USC § 112
The rejections of claims 3, 4, 7, and 8 are withdrawn in view of Applicant's amendment, filed August 19, 2022.

Claim Rejections - 35 USC § 102
The rejections of claims 1, 4, and 6 made under 35 U.S.C. 102(a)(1) are withdrawn in view of Applicant's amendment, filed August 19, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shinba (JP 11-227078A), the text of which is cited herein according to an English language translation, in view of HTIW (HTIW Coalition, "Alkaline Earth Silicate Glass Wool (AES)", 2013, p. 1). 
Regarding claim 1, Shinba teaches a thermal insulator product comprising a honeycomb core having its cells filled (i.e. "infilled") with inorganic fibers and sheets of surface material, which may be a fiber-reinforced plastic (i.e. "FRP") layers, attached to each side of the core (par. 13, 14, 26, 30, 32).  The surface materials in Shinba's exemplary products are bonded to the underlying filled honeycomb core with an adhesive (i.e. "an adhesive layer deposited between the honeycomb core") (par. 34, 36). 
The teachings of Shinba differ from the current invention in that he does not explicitly teach a product comprising alkaline earth silicate ("AES") inorganic fibers filling a honeycomb core that is bonded via adhesive layers to FRP layers comprising glass fibers.  However, Shinba does teach that the inorganic fiber material is not particularly limited but exemplifies glass wool filling the honeycomb cells (par. 14).  HTIW further teaches that alkaline earth silicate (AES) glass wool is a popular, commercially-available glass wool made up of amorphous fibers that provides high temperature insulation in industrial applications and fire protection, and that demonstrates low biopersistance (p. 1).  Accordingly, it would have been obvious to one of ordinary skill in the art to use AES glass wool as the inorganic/glass wool filling the cells of Shinba's honeycomb core because it a popular type of commercially-available glass wool that offers high temperature insulation in various applications, including fireproofing, and demonstrates low biopersistance.  
The teachings of Shinba might be considered to differ from the current invention in that his panel is not explicitly taught to be fireproof.  However, Shiba does teach that there is a growing demand for non-combustibility to prevent fire and teaches that resins used in his product should not reduce the product's non-combustiblity (par. 3, 16).  Accordingly, it would have been obvious to one of ordinary skill in the art to make Shinba's product as non-combustible as possible, including making it fireproof, in order to prevent fires and to prevent the product from unintentionally burning, because there is a growing demand for non-combustible products, and because Shinba is concerned making his product non-combustible.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shinba and HTIW, as applied above, and further in view of Dictus (US PG Pub. No. 2012/0012245) for the reasons discussed in the previous Office Action. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinba and HTIW, as applied above, and further in view of Gromier (FR 2841580 A1), which is cited according to an English language translation, for the reasons discussed in the previous Office Action. 




Response to Arguments
Applicant's argument filed August 19, 2022 that the polymer names now listed claim 7 are well-known to one of ordinary skill in the art to be abbreviated as previously claimed is accepted. However, Applicant is cautioned that the acronym "PDVF" appears to be a typographical error of "PVDF".  The incorrect acronym is also used and should be corrected in paragraph 39 of the instant specification. 
Applicant's arguments regarding Shinba et al. have been fully considered but they are not persuasive.  
Applicant has argued that claim 1 is distinguished over Shinba and HTIW because Shinba teaches subjecting his filling material to an embrittlement procedure but does not teach subjecting alkaline earth silicate (AES) fibers to the procedure and because neither of Shinba or HTIW indicate that AES fibers can be embrittled.  However, as discussed above, Shinba teaches that the type of inorganic fiber is not particularly limited but does exemplify using glass wool fibers. HTIW teaches an AES glass wool with various advantages and, in view of these teachings, it would have been obvious to one of ordinary skill in the art to use AES glass wool for Shinba's product. Given that Shinba teaches that the type of inorganic fibers used is not limited and teaches that glass wool fibers are appropriate, there is no apparent reason to expect and no evidence has been provided to indicate that AES fibers, which are both inorganic and a type of glass wool, would be unsuitable for Shinba's purposes or be incapable of embrittlement. 


Applicant has also argued that Shinba allegedly teaches away from filling his honeycomb structure with a soft inorganic material and expressly states that amorphous fibers, such as AES fibers, are unsuitable for filling honeycombs.  However, while Shinba teaches that there are problems with soft inorganic fibrous materials, he also teaches a solution to those problems, i.e. embrittlement of the fibrous materials. Shinba also explicitly teaches that glass wool and rock wool, i.e. "soft inorganic fiber materials", can be used to make his product.  Therefore, at most, Shinba teaches away from using soft inorganic materials that have not been embrittled.  Shinba does not teach away from using AES glass wool fibers, which are subjected to an embrittlement treatment, to make his product because he does not criticize, discredit, or otherwise discourage their use.  Given that Shinba teaches using glass wool, which comprises amorphous fibers, to make his product (and to fill a honeycomb after the fibers have been treated), his disclosure cannot be considered as an express statement that amorphous fibers (of any type) are unsuitable for filling honeycomb structures.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784